
	
		I
		111th CONGRESS
		2d Session
		H. R. 6228
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal certain amendments to the Clean Air Act
		  relating to the expansion of the renewable fuel program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Leave
			 Ethanol Volumes at Existing Levels Act or the LEVEL Act.
		2.Repeal of
			 expansion of Renewable Fuel Program
			(a)DefinitionsSection 211(o)(1) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)) is amended to read as follows:
				
					(1)DefinitionsIn this section:
						(A)Cellulosic
				biomass ethanolThe term cellulosic biomass ethanol
				means ethanol derived from any lignocellulosic or hemicellulosic matter that is
				available on a renewable or recurring basis, including—
							(i)dedicated energy
				crops and trees;
							(ii)wood and wood
				residues;
							(iii)plants;
							(iv)grasses;
							(v)agricultural
				residues;
							(vi)fibers;
							(vii)animal wastes
				and other waste materials; and
							(viii)municipal solid
				waste.
							The
				term also includes any ethanol produced in facilities where animal wastes or
				other waste materials are digested or otherwise used to displace 90 percent or
				more of the fossil fuel normally used in the production of ethanol.(B)Waste derived
				ethanolThe term waste derived ethanol means ethanol
				derived from—
							(i)animal wastes,
				including poultry fats and poultry wastes, and other waste materials; or
							(ii)municipal solid
				waste.
							(C)Renewable
				fuel
							(i)In
				generalThe term renewable fuel means motor vehicle
				fuel that—
								(I)(aa)is produced from grain,
				starch, oilseeds, vegetable, animal, or fish materials including fats, greases,
				and oils, sugarcane, sugar beets, sugar components, tobacco, potatoes, or other
				biomass; or
									(bb)is natural gas produced from a biogas
				source, including a landfill, sewage waste treatment plant, feedlot, or other
				place where decaying organic material is found; and
									(II)is used to
				replace or reduce the quantity of fossil fuel present in a fuel mixture used to
				operate a motor vehicle.
								(ii)InclusionThe
				term renewable fuel includes—
								(I)cellulosic biomass
				ethanol and waste derived ethanol; and
								(II)biodiesel (as
				defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C.
				13220(f))) and any blending components derived from renewable fuel (provided
				that only the renewable fuel portion of any such blending component shall be
				considered part of the applicable volume under the renewable fuel program
				established by this subsection).
								(D)Small
				refineryThe term small refinery means a refinery
				for which the average aggregate daily crude oil throughput for a calendar year
				(as determined by dividing the aggregate throughput for the calendar year by
				the number of days in the calendar year) does not exceed 75,000
				barrels.
						.
			(b)Renewable fuel
			 programParagraph (2) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(2)) is amended as follows:
				(1)RegulationsClause (i) of subparagraph (A) is amended
			 by striking the last sentence.
				(2)Applicable
			 volumes of renewable fuelSubparagraph (B) is amended to read as
			 follows:
					
						(B)Applicable
				volumeFor the purpose of
				subparagraph (A), the applicable volume for any of calendar years 2006 through
				2012 shall be determined in accordance with the following table:
							
								
									
										Calendar year:Applicable volume of renewable fuel (in
						billions of gallons):
										
									
									
										20064.0
										
										20074.7
										
										20085.4
										
										20096.1
										
										20106.8
										
										20117.4
										
										20127.5
										
									
								
						.
				(c)Applicable
			 percentagesParagraph (3) of section 211(o) of the Clean Air Act
			 (42 U.S.C. 7545(o)(3)) is amended as follows:
				(1)In subparagraph
			 (A), by striking 2021 and inserting 2011.
				(2)In subparagraph
			 (A), by striking transportation fuel, biomass-based diesel, and
			 cellulosic biofuel and inserting gasoline.
				(3)In subparagraph
			 (B), by striking 2021 and inserting 2012 in
			 clause (i).
				(4)In subparagraph
			 (B), by striking transportation fuel and inserting
			 gasoline in clause (ii)(II).
				(d)Cellulosic
			 biomass ethanol or waste derived ethanolParagraph (4) of section
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(4)) is amended to read as
			 follows:
				
					(4)Cellulosic
				biomass ethanol or waste derived ethanolFor the purpose of paragraph (2), 1 gallon
				of cellulosic biomass ethanol or waste derived ethanol shall be considered to
				be the equivalent of 2.5 gallons of renewable fuel.
					.
			(e)Credit
			 programParagraph (5) of
			 section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)(5)) is amended by
			 striking subparagraph (E).
			(f)Waivers
				(1)In
			 generalParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended—
					(A)in subparagraph
			 (A), by striking , by any person subject to the requirements of this
			 subsection, or by the Administrator on his own motion; and
					(B)by inserting
			 State before petition for a waiver in
			 subparagraph (B).
					(2)Cellulosic
			 biofuelParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended by striking subparagraph (D).
				(3)Biomass-based
			 dieselParagraph (7) of section 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)(7)) is amended by striking subparagraphs (E) and (F).
				(g)Periodic
			 ReviewsSection 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)) is amended by striking paragraph (11).
			(h)Savings
			 clauseSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is
			 amended by striking paragraph (12).
			(i)RegulationsSection
			 211 of the Clean Air Act (42 U.S.C. 7545) is amended by striking paragraph (2)
			 of subsection (v).
			(j)Other
			 provisions
				(1)Environmental
			 and resource conservation impactsSection 204(b) of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140) is repealed.
				(2)Effective date,
			 savings provision, and transition rulesSection 210 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140) is repealed.
				3.Higher ethanol
			 blends
			(a)Prohibition of
			 authorization of higher ethanol blendsNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency may not permit or
			 authorize the introduction into commerce of an ethanol-gasoline blend
			 containing greater than 10 percent ethanol by volume that is intended for
			 general use in conventional gasoline-powered onroad or nonroad vehicles or
			 engines.
			(b)StudyNot later than 2 years after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 shall conduct, and submit to Congress the results of, a comprehensive study on—
				(1)the effects of the
			 introduction into commerce of an ethanol-gasoline blend described in subsection
			 (a) on consumer products, including—
					(A)onroad and nonroad
			 vehicles;
					(B)nonroad engines
			 (such as lawn mowers); and
					(C)any other
			 applicable gasoline-powered vehicles, engines, and devices;
					(2)the impact of an ethanol-gasoline blend
			 described in subsection (a) on—
					(A)engine performance
			 of conventional gasoline-powered onroad and nonroad vehicles and nonroad
			 engines;
					(B)emissions from the use of the blend; and
					(C)materials compatibility and consumer safety
			 issues associated with the use of such blend (including the identification of
			 insufficient data or information for some or all of such vehicles and engines
			 with respect to each of the issues described in this subparagraph and
			 subparagraphs (A) and (B)); and
					(3)the ability of
			 wholesale and retail gasoline distribution infrastructure, including bulk
			 storage, retail storage configurations, and retail equipment (including
			 certification of equipment compatibility by independent organizations), to
			 introduce such an ethanol-gasoline blend into commerce without widespread
			 intentional or unintentional misfueling by consumers.
				
